Citation Nr: 0019778	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to medication taken for a service-
connected asthma disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from May 1974 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

The issue of direct service connection for a skin disorder is 
discussed in the decision below as well as in the remand 
which follows.  


FINDINGS OF FACT

1.  The veteran currently has allergic dermatitis of the 
feet.

2.  In service, the veteran was treated for a rash on the 
neck, a rash on the feet, athletes foot and resolving tinea 
pedis.

3.  Competent evidence of a nexus between the in-service 
injury or disease and the current disability is shown by the 
notation of several occurrences of rashes in service and the 
veteran's lay statement that she continued to have rashes of 
her skin from the time of service separation until the 
present.  

4.  Competent evidence that the veteran has a current skin 
disorder as a result of medication taken for a service-
connected asthma disability has not been presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, on a direct bases, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a skin 
disorder, claimed as secondary to medication taken for a 
service-connected asthma disability, is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Further, in determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  However, a claim for secondary service connection, 
like all claims, must be well-grounded; that is, the claim 
must be plausible or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); see also Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994); Reiber v. Brown, 7 Vet. App. 513 (1995).  Thus, a 
well grounded claim for secondary service connection requires 
competent medical evidence of nexus between the current 
disability and the asserted service-connected condition.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999).

Service medical records show that on November 5, 1975, the 
veteran complained of a burning itchy rash on the posterior 
of the neck and right forearm.  Objective evidence revealed 
papular lesions on the neck and forearm.  The assessment was 
(?), or questionable, neurodermatitis.  On March 8, 1977, the 
veteran complained of having rashes around the neck for two 
weeks.  The assessment was dermatitis secondary to perfume.  
On April 28, 1978, the veteran was seen for complaints of 
rash on her feet, and it was noted that there was recurrent 
athletes feet.  On June 24, 1982, the veteran was seen for 
rashes on the back of her feet.  On July 27, 1982, it was 
noted that the rashes on the feet had improved, and the 
assessment was resolving tinea pedis.  On July 27, 1984, the 
veteran complained of rashes and itching on both feet for the 
past four weeks, as well as other complaints about the feet.  
Upon service separation examination in August 1984, there was 
no notation of a skin disorder currently or in the past.  

Post-service medical records show that when the veteran was 
seen at VA examination in October 1984, she complained of 
having rashes on her feet.  VA treatment records show that 
the veteran was treated at VA in November 1991 for rashes on 
her hands.  VA outpatient treatment records show that in 
January 1993, July 1993, and September 1993, the veteran was 
seen either the dermatology and podiatry clinics for 
complaints of rashes in the groin area and on the feet.  

In her June 1995 substantive appeal, the veteran essentially 
argued that she was treated for a skin condition in service, 
and that it continued to the present in the form of rashes on 
various parts of her body.  

In a December 1996 statement, the veteran contended that her 
skin condition was a residual result of an allergic reaction 
she had to asthma medications.  She stated that she did not 
have any private medical records to support that contention, 
and she requested a VA examination to determine whether her 
skin condition was caused by her medication.  

Also in December 1996, two of the veteran's former military 
comrades submitted lay statements on her behalf.  Each person 
indicated that the veteran had to wear special white socks in 
service to avoid the irritation that the dye in the dark 
colored socks caused her feet, and that she had rashes and 
other foot problems while in service.  

At VA examination in September 1999, the examiner stated that 
he had reviewed the veteran's claims folder.  The veteran 
reported that she was diagnosed with asthma in 1974.  She 
stated that, as a result of wearing combat boots in service, 
excessive sweating of the feet, with redness, itching and 
scaling developed and has continued off and on ever since.  
The examiner reported that the veteran also believed that the 
medication she had received for her asthma, Theo-Dur, and 
Atarax, had perpetuated the problem.  She discontinued the 
Theo-Dur and Atarax about three years ago, and had been using 
three atomizers; albuterol, Vanceril, and Serevent, instead, 
and the foot problem continued.  The examiner noted that the 
feet had been treated with pHisoHex, and antifungal 
medications, and other anti-pruritus creams with continuing 
difficulty.  

Objective findings revealed a mild erythema and scaling of 
the soles.  Laboratory results revealed that microscopic 
examination of a KOH (potassium hydroxide) of scales from the 
sole was negative for hyphae.  The diagnoses were history of 
tinea pedis and allergic dermatitis of feet to undetermined 
agents.  In the comments section, the examiner stated:

This examination was directed to the dermatitis of the 
feet, and, if found, the possibility of it being 
secondary to allergic reactions to medication taken for 
service connected asthma.  The possibility of such a 
relationship is minimal, but the fact that it has 
continued despite discontinuing the medication (Theo-
Dur) three years ago, without concomitant improvement of 
the skin condition, reduces the possibility to almost 
zero.  

Incidentally, the veteran also complains of dermatitis 
of other areas; popliteal and antecubital spaces, the 
inner thighs, axillae, and neck, and has been treated at 
the VA Medical Center Dermatology Section in recent 
years.  Allergy patch tests revealed a sensitivity to 
chromium.  

In reviewing this claim on a direct basis, the Board finds 
that the veteran has presented a well grounded claim for 
entitlement to service connection for a skin disorder.  The 
evidence that makes the claim well grounded consists of a 
showing of several occasions in service where the veteran was 
treated for rashes, and her current lay statements that the 
rashes have continued since service separation.  See Caluza, 
Epps, and Savage, supra.  Further discussion of this claim on 
a direct basis is incorporated in the remand.  

In reviewing his claim on a secondary basis, the Board finds 
that the veteran has not presented a well grounded claim.  
That is, she has not shown that it is plausible that any 
current skin disorder that she may have on her feet, or other 
various parts of her body, is a result of medication that she 
takes for her service-connected asthma disease.  The VA 
examiner in September 1999 had a chance to review the 
veteran's medical records, including VA records showing her 
medication and treatment for the asthma disability, and he 
opined that the possibility of such a relationship between 
her asthma medication and current skin disorder was minimal, 
at best, and that the possibility was almost zero considering 
the fact that she still had the skin condition even though 
she had discontinued usage of the indicated medication three 
years prior.  In this regard, and per her request, the 
veteran was afforded a VA examination to find out whether 
there was any relationship between her skin disorder and her 
asthma medication.  The VA examiner opined that there was no 
such relationship, and the veteran has indicated that she has 
no private medical records to support her contention.  There 
being no medical evidence of a nexus between an in-service 
injury or disease and the current disability, the veteran's 
claims as it regards secondary service connection, is not 
well grounded.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


ORDER

The claim of entitlement to service connection for a skin 
disorder, based on direct service connection, is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a skin 
disorder, claimed as secondary to medication taken for a 
service-connected asthma disability is denied.


REMAND

Because the claim of entitlement to service connection for a 
skin disorder on a direct basis is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At the VA examination in September 1999, the examiner noted 
in the diagnoses section that the veteran had a history of 
tinea pedis and allergic dermatitis of feet to undetermined 
agents; and in the comments section, it was noted that the 
veteran revealed a sensitivity to chromium.  In both 
instances, further questions arise as to whether the skin 
rashes, on the veteran's feet and the rest of her body, are 
attributable to undetermined agent's and sensitivity to 
chromium, or whether there is a possibility that the skin 
disorders are continued residuals of various skin disorders 
noted in service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
dermatology examination to determine 
whether her current skin disorder, on her 
feet and other areas of the body, is 
related to inservice occurrences of 
rashes of the neck, neurodermatitis, 
athletes foot, and other foot rashes.  
All indicated diagnostic tests should be 
performed, and the claims folder should 
be made available to the examiner for 
review before the examination. 

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals


 


